In an action, inter alia, for an accounting, defendants appeal from (1) an order of the Supreme Court, Nassau County, dated October 25, 1976, which granted plaintiffs motion for a default judgment and denied their cross motion to stay further proceedings pending the joinder of a necessary party, (2) an interlocutory judgment of the same court, dated December 7, 1976, entered upon the order of October 25, 1976, and (3) a further order of the same court, dated January 11, 1977, which denied their motion for reargument. Appeal from the order of January 11, 1977 dismissed. No appeal lies from an order denying a motion for reargument. Order dated October 25, 1976 and interlocutory judgment reversed, motion for default judgment denied, and cross motion granted. The time within which the defendants’ answer may be served is extended until 20 days after entry of the order to be made hereon. Appellants are awarded one bill of $50 costs and disbursements to cover all appeals. It was error for the court not to have stayed further proceedings pending the joinder of a necessary party (see CPLR 1001). Further, it was an abuse of discretion to grant plaintiffs motion. Defendants should have been permitted to serve their answer in view of the submission of an affidavit indicating that they had a good and meritorious defense. Martuscello, J. P., Margett, Suozzi and O’Connor, JJ., concur.